PER CURIAM:
Michael J. Williams seeks to appeal the district court’s order denying relief on his *26628 U.S.C. § 2241 (2000) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Williams v. United States, No. 7:05-cv-00790-jct, 2006 WL 44321 (W.D.Va. Jan. 9, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED